EXHIBIT A
                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORN IA


                                           CIVIL MINUTES - GENERAL

     Case No.     SA CV18-01519 JAK (PLAx)                                    Date    November 1, 2019
     Title        Kajeet, Inc. v. Qustodio, LLC




     Present: The Honorable            JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                      Andrea Keifer                                        Not Reported
                       Deputy Clerk                                 Court Reporter I Recorder

               Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:

                         Not Present                                        Not Present


     Proceedings:             (IN CHAMBERS) ORDER RE CLAIM CONSTRUCTION AND
                              DEFENDANT'S MOTION TO DISMISS FIRST AMENDED COMPLAINT
                              (DKT. 62)


I.           Introduction

Kajeet, Inc. ("Plaintiff') alleges that Qustodio , LLC ("Defendant") infringes three United States Patents:
U.S. Patent Nos. 8,712,371 ("the '371 Patent"), 8,667,559 ("the '559 Patent"), and 8,630,612 ("the '612
Patent") (collectively "the Asserted Patents"). Complaint, Dkt. 1.

Defendant previously brought a "Motion to Dismiss Case Pursuant to Fed . R. Civ . P. 12(b)(6)," ("Motion"
(Dkt. 37)) on the ground that all claims of the three Asserted Patents are invalid because they do not
claim patentable subject matter under 35 U.S.C. § 10 1. After a hearing on the Motion, an order issued
that granted the Motion without prejudice to the filing of an amended complaint ("February 28, 2019
Order," (Dkt. 56)). Plaintiff then filed a First Amended Complaint ("FAC" (Dkt. 57)). The FAC includes
claims for patent infringement with respect to the same three patents identified in the Complaint. See
FAC Counts I - 111 . It also adds claims for relief of "Commercial Disparagement / Business Disparagement
I Trade Libel" and "Defamation by Libel." See FAC, Counts IV - V.

On April 15, 2019, Defendant filed two motions in response to the FAC . First, Defendant argues that the
allegations in the FAC do not correct the earlier deficiency, i.e. , all claims of the three asserted patents
are invalid for failing to meet the requirements of 35 U.S .C. § 101 (the "§ 10 1 Motion" (Dkt. 62)). Second,
Defendant moved to strike Counts IV and V of the FAC pursuant to Fed . R. Civ . P. 12(f) and the Anti-
SLAPP requirements of Cal. Code C iv. Proc. § 425.16(c). Dkt. 61.

On May 29, 2019, the parties filed their Joint Claim Construction and Prehearing Statement. Dkt. 68. The
parties filed their opening claim construction briefs on June 3, 2019, and responsive briefs on June 17,
2019. Dkts. 69, 70, 76, 77 . The parties have also lodged various documents and materials in support of
their claim construction briefs. Dkts. 75, 78, 83 .

A hearing on these matters w as conducted on July 15, 2019. The parties w ere provided w ith a written
tentative ruling relating to their claim construction and § 101 dispute and permitted time to review it prior

                                                                                                 Page 1 of 21
                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA


                                           CIVIL MINUTES - GENERAL

    Case No.      SA CV18-01519 JAK (PLAx)                                         Date    November 1, 2019
    Title         Kajeet, Inc. v. Qustodio, LLC

to the hearing. After the hearing, all disputed matters were taken under submission . Dkt. 85. This Order
addresses the parties· claim construction disputes and Defendant's § 101 Motion. 1

Some of the disputed claim terms are construed in this Order. For the reasons stated in this Order, the §
101 Motion is GRANTED-IN-PART, with prejudice as to Claims 1-3, 5-8, and 12 of the '371 Patent and
Claims 1-6 and 8-12 of the '612 Patent. Therefore, the claims for infringement of the '371 Patent and '612
Patent in the SAC that relate to these patent claims are DISMISSED WITH PREJUDICE. The §101
Motion is DENIED-IN-PART as to the FAC's claim for infringement of certain claims of the '557 Patent.

II.         Factual Background

The factual background with respect to the asserted patents was included in the February 28, 2019 Order.
It is incorporated here by this reference. For convenience, the language of the February 28, 2019 Order
introducing the asserted patents is repeated in this section . Any differences between the factual
background section in the February 28, 2019 Order and the remainder of this section are shown in
brackets.

The '371 Patent issued April 29, 2014, and is titled "Feature Management of a Communication Device ."
The '612 and '559 Patents, although each issued prior to the '371 Patent (March 4, 2014 and January
14, 2014, respectively), are continuation patents of the '371 Patent. The '612 and '559 Patents share the
same title and substantially the same specification as the '371 Patent.2

The Asserted Patents generally disclose methods and systems for "real-time management of a device,
and more particularly to the establishment and enforcement of policies or rules associated with the feature
or functions that may be performed with the device." '371 Patent at Abstract; see a/so id. at 1:47- 50. The
Asserted Patents state,

            [p]ostpaid cellular phone (cell phone) services typically allow the user of a cell phone to
            spend unlimited amounts of money for services. In other words, there is nothing to stop
            the user from running up a huge cell phone bill. Many parents have experienced this issue
            with their children , prompting the parents to take their children's phones away or to
            otherwise restrict their children's access to the phones. Unfortunately, modern society
            requires that parents have the ability to contact their children by cell phone and vice versa,
            so the cell phones are often returned to the children despite the possibility of future abuse.

'612 Patent at 1:66-2:9.

The Asserted Patents also state that "[t]he same type of issue exists between employers and employees
and other parties in similar administrator/user relationships with respect to the use/abuse of cell phones
and other devices." Id. at 2:1 0-13. The Asserted Patents describe the prepaid cell phone as one prior art
solution to address these concerns, but explain that a shortcoming with such phones is that once all
available time, i.e., cred it, on the phone has been used, the service provider for the prepaid cell phone
simply shuts down access to all services, such that "the child will not be able to call a parent in the event

1
    Defendant's Motion to Strike Counts IV and V w as addressed in an earlier Order. See 0 kt. 102.
2   All citations in this Order are to the '371 Patent unless otherwise noted .
                                                                                                      Page 2 of 21
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES - GENERAL

 Case No.     SA CV18-01519 JAK (PLAx)                                       Date    November 1, 2019
 Title         Kajeet, Inc. v. Qustodio, LLC

of an emergency." Id. at 2:39-40; see a/so id. at 2:27-41 .

After describing some other prior art solutions and their shortcomings, the Asserted Patents explain the
narrow issue that they intend to address is "providing limits on overspending and other activities by the
user while simultaneously assuring that the user will always be able to use the phone when appropriately
needed." Id. at 3:56-59.

The [FAC] alleges that Defendant infringes "at least claims 1, 3, and 6 of the '371 Patent." [See, e.g.,
FAC ,r 62]. Claims 3 and 6 of the '371 Patent are dependent claims that depend from Claim 1. Claim 1
of the '371 Patent states:

         1.     A system for managing a computing device, the system comprising:
                a switch or a node configured to receive a request to or from the computing device
                        to perform one or more functions associated with the computing device;
                a policy decider operable to access one or more policies that control one or more
                        functions associated with the computing device, the policy decider further
                        operable to generate a decision to grant or deny the request based on the
                        one or more policies; and
                a policy enforcer operable to enforce the decision of the policy decider as to
                        whether the request has been granted or denied by transmitting data to the
                        switch or node, the data being indicative of one or more actions consistent
                        with the decision to the switch or node.

'371 Patent, Claim 1.

The [FAC] similarly alleges that Defendant infringes "at least Claims 1, 6, and 8 of the '612 Patent." [See,
e.g. FAC ,r 78]. Claims 6 and 8 of the '612 Patent are dependent claims that depend from Claim 1. Claim
1 of the '612 Patent states:

         1.     A system for managing computing devices configured to communicate over one or
         more networks serviced by one or more service providers, the system comprising a
         memory bearing instructions that, when executed on the system, cause the system to at
         least:
                store a policy that controls at least a use of a function on a computing device, the
                        control comprising allowing and disallowing the use of the function based
                        on a context associated with the computing device, the policy being defined
                        by an admin istrator;
                group one or more computing devices in a group;
                associate the policy with the group;
                receive a request sent to or from a computing device in the group to use the
                        function;
                generate a decision to grant or deny the request based on the policy; and
                enforce the decision by taking an action that is consistent with the decision and by
                        sending to the computing device data indicative of the action, the action
                        allowing or disallowing the use of the function on the computing device.

                                                                                                Page 3 of 21
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES - GENERAL

 Case No.     SA CV18-01519 JAK (PLAx)                                        Date    November 1, 2019
 Title        Kajeet, Inc. v. Qustodio, LLC

'612 Patent, Claim 1.

The [FAC] has similar allegations as to Defendant's claimed infringement of "at least claim 27 of the '559
Patent." [See, e.g. FAC ,I 45]. Claim 27 of the '559 Patent states:

         27.   A method for controlling a computing device configured to execute a function using
         a communication network managed by a service provider, the method comprising:
               sending to a server a request to communicate with a remote computing device
                       over the communication network;
               receiving in real-time from the server a decision granting or denying the request,
                       the decision being based on a policy stored at the server and configured
                       by an admin istrator; and
               enforcing the decision by enabling a communication w ith the remote computing
                       device over the communication network when the decision grants the
                       request and by disabling the communication w hen the decision denies the
                       request, the communication being enabled or disabled without storing the
                       policy on the computing device.

'559 Patent, Claim 27 .

Ill.     Analysis

         A.     Legal Standards

                1.      Claim Construction in General

Claim construction is the process of determining the meaning and scope of the patent claims. Markman
v. Westview Instruments, Inc. , 52 F.3d 967, 976 (Fed. Cir. 1995) (en bane), aff'd, 517 U.S. 370 (1996). It
is a matter for the court. Teva Pharms. USA, Inc. v. Sandoz, Inc., 135 S.Ct. 831 , 840-41 (2015) (" Teva
f') .

"[T]he words of a claim are generally given their ordinary and customary meaning," which is "the meaning
that the term would have to a person of ordinary skill in the art in question at the time of the invention,
i.e ., as of the effective filing date of the patent application." Phillips v. AWH Corp., 415 F.3d 1303, 1312-
13 (Fed . Cir. 2005) (internal citations and quotations omitted). "In some cases, the ordinary meaning of
claim language as understood by a person of skill in the art may be readily apparent even to lay judges,
and claim construction in such cases involves little more than the application of the widely accepted
meaning of commonly understood words." Id. at 1314. "In such circumstances, general purpose
dictionaries may be helpful. In many cases that give rise to litigation, however, determining the ordinary
and customary meaning of the claim requires examination of terms that have a particular meaning in a
field of art." Id.

"Because the meaning of a claim term as understood by persons of skill in the art is often not immediately
apparent, and because patentees frequently use terms idiosyncratically, the court looks to 'those sources
available to the public that show what a person of skill in the art would have understood disputed claim
language to mean."' Id. (quoting lnnova/Pure Water, Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d
                                                                                                 Page 4 of 21
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES - GENERAL

 Case No.     SA CV18-01519 JAK (PLAx)                                         Date    November 1, 2019
 Title         Kajeet, Inc. v. Qustodio, LLC

111 1, 1116 (Fed. Cir. 2004) ). "Those sources include 'the words of the claims themselves, the remainder
of the specification, the prosecution history, and extrinsic evidence concerning relevant scientific
principles, the meaning of technical terms, and the state of the art. "' Id.

Claim construction "begins and ends" with the words of the claims. Renishaw PLC v. Marposs Societa'
per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998). "Quite apart from the written description and the
prosecution history, the claims themselves provide substantial guidance as to the meaning of particular
claim terms." Phillips, 415 F.3d at 1314. "[T]he context in which a term is used in the asserted claim can
be highly instructive." Id. In addition to the words of the claim(s) being construed,

         [o]ther claims of the patent in question, both asserted and unasserted, can also be
         valuable sources of enlightenment as to the meaning of a claim term . Because claim terms
         are normally used consistently throughout the patent, the usage of a term in one claim can
         often illuminate the meaning of the same term in other claims.

 Id. (citations omitted). "Differences among claims can also be a useful guide in understanding the
meaning of particular claim terms." Id. "For example, the presence of a dependent claim that adds a
particular limitation gives rise to a presumption that the limitation in question is not present in the
independent claim ." Id. at 1314-15. However, "[c]laim differentiation is a guide, not a rigid rule. If a claim
will bear only one interpretation, similarity will have to be tolerated ." Laitram Corp. v. Rexnord, Inc., 939
F.2d 1533, 1538 (Fed. Cir. 1991) (quoting Autogiro Co. of Am. v. United States, 384 F.2d 391 , 404 (Ct.
Cl. 1967)).

"[C]laims must be construed so as to be consistent with the specification, of which they are a part." Merck
& Co. v. Teva Pharms. USA, Inc., 347 F.3d 1367, 1371 (Fed. Cir. 2003). "[T]he person of ordinary skill in
the art is deemed to read the claim term not only in the context of the particular claim in which the disputed
term appears, but in the context of the entire patent, including the specification." Phillips, 415 F.3d at
1313. "[T]he specification 'is always highly relevant to the claim construction analysis. Usually, it is
dispositive; it is the single best guide to the meaning of a disputed term."' Id. at 1315 (quoting Vitronics
Corp. v. Conceptronic, Inc. , 90 F.3d 1576, 1582 (Fed. Cir. 1996)).

"[T]he specification may reveal a special definition given to a claim term by the patentee that differs from
the meaning it would otherwise possess. In such cases, the inventor's lexicography governs." Phillips,
415 F.3d at 1316. To be a lexicographer, the inventor must "clearly express and intent to redefine the
term." Thorner v. Sony Computer Entm't Am., LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012). "In other cases,
the specification may reveal an intentional disclaimer, or disavowal, of claim scope by the inventor. In
that instance as well, the inventor has dictated the correct claim scope, and the inventor's intention , as
expressed in the specification, is regarded as dispositive." Phillips, 415 F.3d at 1316. The inventor must
demonstrate intent by "representing a clear disavowal of claim scope" in the specification. Thorner, 669
F.3d at 1366.

Despite the importance of a specification, limitations of the described embodiments of the invention must
not be read into the claims. The Federal Circuit "expressly rejected the contention that if a patent
describes only a single embodiment, the claims of the patent must be construed as being limited to that
embodiment." Phillips at 1323. Conversely, "an interpretation [which excludes a preferred embodiment]
is rarely, if ever, correct and would require highly persuasive evidentiary support." Vitronics, 90 F.3d at
                                                                                                  Page 5 of 21
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES - GENERAL

    Case No.     SA CV18-01519 JAK (PLAx)                                        Date    November 1, 2019
    Title        Kajeet, Inc. v. Qustodio, LLC

1583. Overall , limitations from the specification should not be read into claims. Thorner, 669 F.3d at
1366-67.

The prosecution history is also relevant intrinsic evidence. Although "the prosecution history represents
an ongoing negotiation between the PTO and the applicant, rather than the final product of that
negotiation" and for this reason "often lacks the clarity of the specification ," it can nonetheless "often
inform the meaning of the claim language by demonstrating how the inventor understood the invention
and whether the inventor limited the invention in the course of prosecution , making the claim scope
narrower than it would otherwise be." Phillips, 415 F.3d at 1317.

"Although [the Federal Circuit has] emphasized the importance of intrinsic evidence in claim construction,
[it has] also authorized district courts to rely on extrinsic evidence, which 'consists of all evidence external
to the patent and prosecution history, including expert and inventor testimony, dictionaries, and learned
treatises."' Id. (quoting Markman, 52 F.3d at 980). The use of "techn ical words or phrases not commonly
understood" may give rise to a factual dispute, the determination of which will precede the ultimate
construction . Te va I, 135 S.Ct. at 838, 849.

                  2.     Claim Term Indefiniteness

A patent must conclude "with one or more claims particularly pointing out and distinctly claiming the
subject matter which the inventor or a joint inventor regards as the invention ." 35 U.S.C. § 112, ,I 2.3 A
claim term does not meet this standard and is considered indefinite when, "viewed in light of the
specification and prosecution history, [it fails to] inform those skilled in the art about the scope of the
invention with reasonable certainty." Nautilus, Inc. v. Biosig Instruments, Inc. , 572 U.S. 898, 910 (2014).

Indefiniteness is a question of law that may include underlying questions of fact, and is commonly raised
during claim construction proceedings. Enzo Biochem, Inc. v. Applera Corp. , 599 F.3d 1325, 1332 (Fed.
Cir. 2010) ("If a claim is indefinite, the claim, by definition, cannot be construed.") (citations omitted ); DOR
Holdings, LLC v. Hotels.com, L.P. , 773 F.3d 1245, 1260 (Fed. Cir. 2014) (citing Wellman, Inc. v. Eastman
Chem. Co., 642 F.3d 1355, 1365-66 (Fed. Cir. 2011 )). The party seeking to show indefiniteness "must
establish it by clear and convincing evidence." BASF Corp . v. Johnson Matthey Inc., 875 F.3d 1360, 1365
(Fed. Cir. 2017) ("the burden of proving indefiniteness [is] by clear and convincing evidence."); Dow
Chem. Co. v. Nova Chems. Corp. , 809 F.3d 1223, 1227 (Fed. Cir. 2015).

                  3.      Motions to Dismiss

Pursuant to Fed. R. Civ. P. 12(b )(6), a complaint may be dismissed for "failure to state a claim upon which
relief can be granted ." As the Supreme Court has explained:

            To survive a motion to dismiss, a complaint must contain sufficient factual matter,

3The America Invents Act ("AIA") did not change the relevant language of 35 U.S.C. § 112 at issue here,
but modified the labeling convention for this section of the statute from numbers to letters. Thus, for patent
applications filed after September 16, 2012, 35 U.S.C. § 112(b) applies rather than 35 U.S.C. § 112 ,I 2.
Because the patents at issue in this case were first filed before September 16, 2012, it is appropriate to
use the pre-AIA numbering convention .
                                                                                                    Page 6 of 21
                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES - GENERAL

 Case No.      SA CV18-01519 JAK (PLAx)                                            Date    November 1, 2019
 Title         Kajeet, Inc. v. Qustodio, LLC

         accepted as true, to "state a claim to relief that is plausible on its face ." [Be// Atlantic Corp.
         v. Twombly"' 550 U.S. 544, 570 (2007)]. A claim has facial plausibility when the plaintiff
         pleads factual content that allows the court to draw the reasonable inference that the
         defendant is liable for the misconduct alleged. Id., at 556 . . . . The plausibility standard is
         not akin to a "probability requirement," but it asks for more than a sheer possibility that a
         defendant has acted unlawfully. [Id.] Where a complaint pleads facts that are "merely
         consistent with" a defendant's liability, it "stops short of the line between possibility and
         plausibility of 'entitlement to relief."' Id., at 557.

Ashcroft V. Iqbal, 556 U.S. 662, 678 (2009).

Iqbal identifies "[t]wo working principles" that underlie the standard that applies to a motion to dismiss.
Id. First, "the tenet that a court must accept as true all of the allegations contained in a complaint is
inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of action, supported by
mere conclusory statements, do not suffice." Id. "Second, only a complaint that states a plausible claim
for relief survives a motion to dismiss." Id. at 679. "[W]here the well-pleaded facts do not permit the court
to infer more than the mere possibility of misconduct, the complaint has alleged-but it has not 'show[n]'-
'that the pleader is entitled to relief.' " Id. (quoting Fed. R. Civ. P. 8(a)(2)).

                 4.      Section 101 Framework

"Section 101 defines the subject matter that may be patented under the Patent Act." Bilski v. Kappos,
561 U.S. 593, 601 (2010). Section 101 provides: "Whoever invents or discovers any new and useful
process, machine, manufacture, or composition of matter, or any new and useful improvement thereof,
may obtain a patent therefor, subject to the conditions and requ irements of this title." 35 U.S.C. § 101.
"Section 101 thus specifies four independent categories of inventions or discoveries that are eligible for
patent protection: processes, machines, manufactures, and compositions of matter." Bilski, 561 U.S. at
601.

Although the Supreme Court has recognized that "[i]n choosing such expansive terms . . . Congress
plainly contemplated that the patent laws would be given wide scope," it has identified three exceptions
to the application of Section 101: "laws of nature, physical phenomena, and abstract ideas." Diamond v.
Chakrabarty, 447 U.S. 303, 308-09 (1980). These exceptions are not required by the text of the statute,
but are consistent with the idea that certain discoveries "are part of the storehouse of knowledge of all
men" and are "free to all men and reserved exclusively to none." Funk Bros. Seed Co. v. Kalo lnocu/ant
Co., 333 U.S. 127, 130 (1948). Consistent with these principles is that "the concern that drives this
exclusionary principle [is] one of pre-emption ." Alice Corp. Pty. v. CLS Bank Int'/, 573 U.S. 208, 216
(2014) (citation omitted). Consequently, the Supreme Court has required that "[i]f there is to be invention
from such a discovery, it must come from the application of the law of nature to a new and useful end."
Funk Bros., 333 U.S. at 130. These rules apply in the same manner to product and process claims.
Gottschalk v. Benson, 409 U.S. 63, 67-68 (1972).

Alice is the most recent statement by the Supreme Court on the application of these principles. It
expanded the two-step approach for resolving Section 101 issues adopted in Mayo Collaborative Servs.
v. Prometheus Labs., Inc., 566 U.S. 66, 77 (2012). In the first step, a court must "determine whether the
claims at issue are directed to one of those patent-ineligible concepts." Alice, 573 U.S. at 217 (citing
                                                                                                       Page 7 of 21
                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                          CIVIL MINUTES - GENERAL

    Case No.     SA CV18-01519 JAK (PLAx)                                            Date    November 1, 2019
    Title        Kajeet, Inc. v. Qustodio, LLC

Mayo, 566 U.S. at 77). If this standard is satisfied, then in the second step the court must ask "[w]hat else
is there in the claims." Id. This requires a consideration of "the elements of each claim both individually
and 'as an ordered combination' to determine whether the additional elements 'transform the nature of
the claim' into a patent eligible application." Id. (citing Mayo, 566 U.S. at 78-79). In performing this second
step of the analysis, a court must "search for an 'inventive concept'- i.e., an element or combination of
elements that is 'sufficient to ensure that the patent in practice amounts to significantly more than a patent
upon the [ineligible concept] itself."' Id. at 217-18 (citing Mayo, 566 U.S. at 72-73).

"[W]hether a claim recites patent eligible subject matter is a question of law," but it is one "which may
contain underlying factual determinations." Berkheimer v. HP Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)
(citations omitted). An example of such a factual determination is "[w]hether something is well-
understood, routine, and conventional to a skilled artisan at the time of the patent." Id. at 1369. Thus, a
complaint that properly alleges that individual elements of a claim are not well-understood, routine, or
conventional , may be sufficient to state a claim notwithstanding an invalidity challenge under Section
101. Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1128 (Fed. Cir. 2018).

            B.    Disputed Claim Terms

                  1.      "policy" Terms in the '371 and '612 Patents

        Term                              Plaintiff's Construction             Defendant's Construction
        "store a policy" ('612 Patent,    no construction is necessary         "only store a rule remotely
        Claim 1)                                                               from the computing device,
                                                                               which cannot be accessed by
                                                                               the computing device"

        "access one or more policies"     no construction is necessary         "access one or more rules
        ('371 Patent, Claim 1)                                                 that are only stored remotely
                                                                               from the computing device,
                                                                               which cannot be accessed by
                                                                               the computing device"


Central to the dispute between the parties is w here the policies recited in the Asserted Patents can be
stored in relation to the claimed computing device. Defendant argues that the policies can only be stored
remotely from the computing device. At the hearing, Plaintiff clarified its position that at least some
policies must be stored remotely from the computing device, but that the claims should not be limited
such that policies are only stored remotely from the computing device. 4




4
   At the hearing , Defendant stated that it would withdraw its proposed claim constructions for the "policy" terms in
light of the tentative ruling. However, Defendant stated that its withdraw al of its claim construction positions was
also based on the tentative ruling regarding the parties' § 101 dispute. Based on Defendant's qualification of its
withdrawal of its claim construction positions, they are considered and addressed.
                                                                                                         Page 8 of 21
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES - GENERAL

 Case No.     SA CV18-01519 JAK (PLAx)                                       Date    November 1, 2019
 Title        Kajeet, Inc. v. Qustodio, LLC

                        a)     Claim Language

Claim 1 of the '371 Patent states:

         1.     A system for managing a computing device, the system comprising:
                a switch or a node configured to receive a request to or from the computing
                       device to perform one or more functions associated with the computing
                       device;
                a policy decider operable to access one or more policies that control one or
                       more functions associated with the computing device, the policy decider
                       further operable to generate a decision to grant or deny the request
                       based on the one or more policies; and
                a policy enforcer operable to enforce the decision of the policy decider as to
                       whether the request has been granted or denied by transmitting data to
                       the switch or node, the data being indicative of one or more actions
                       consistent with the decision to the switch or node.

'371 Patent, Claim 1 (emphasis added). There is no information on the face of the claim regarding the
location of the policies that the policy decider can access. Instead, the claim simply requires that the
policy decider can access the policy and generate a decision that can be enforced by the policy enforcer.

Defendant argues that, because the preamble of Claim 1 of the '371 Patent refers to a "system for
managing a computing device," the recited components cannot be a part of the computing device itself.
However, the claim does not state that the system managing the computing device must necessarily be
remote from the computing device in every respect. Indeed, Claim 1 of the '371 Patent does not
necessarily require that any policies be stored remotely from the computing device at all.

Claim 1 of the '612 Patent states:

         1.     A system for managing computing devices configured to communicate over one or
         more networks serviced by one or more service providers, the system comprising a
         memory bearing instructions that, when executed on the system, cause the system to at
         least:
                store a policy that controls at least a use of a function on a computing device, the
                       control comprising allowing and disallowing the use of the function based
                       on a context associated with the computing device, the policy being defined
                       by an admin istrator;
                group one or more computing devices in a group;
                associate the policy with the group;
                receive a request sent to or from a computing device in the group to use the
                       function;
                generate a decision to grant or deny the request based on the policy: and
                enforce the decision by taking an action that is consistent with the decision and
                       by sending to the computing device data indicative of the action, the
                       action allowing or disallowing the use of the function on the
                       computing device.
                                                                                               Page 9 of 21
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES - GENERAL

 Case No.      SA CV18-01519 JAK (PLAx)                                        Date   November 1, 2019
 Title         Kajeet, Inc. v. Qustodio, LLC


'612 Patent, Claim 1 (emphasis added). Again, this claim language does not specify where the system
stores policies. Nor is there language that bars the claimed system from storing a policy on the computing
device itself.

Defendant acknow ledges that Claim 1 of the '371 Patent and Claim 1 of the '612 Patent "do not explicitly
identify the precise location of the policies or even w here they may be stored." Dkt. 70 at 10 (emphasis
in original). Nevertheless, Defendant contends that an overall review of these claims in light of the
specification supports the conclusion that all policies must always be stored remotely. See, e.g., id. at
10-11.

                         b)     Specification and Prosecution History

Defendant's position and arguments focus on equating the claims to the preferred embodiment disclosed
in the specification . The preferred embodiment, which is depicted in Figure 2, shows the mobile station
1Oas separate from the other aspects of the network, including the "policy decision point" ("PDP") 29 and
the "policy enforcement point" ("PEP") 28. See '371 Patent, Fig. 2. Defendant emphasizes that PDP 29
is only described in the specification as a component that is remote from the computing device . The
specification states:

         The PDP 29 is . . . a logical element that can be physically housed in the service manager
         20 or in another server accessible to either the service manager 20 or the PEP 28. The
         PDP maintains or stores a list of policies that have been established to control the features
         and functions of the mobile station 1O and decides, based on those policies, to either
         accept or reject the service request.

'371 Patent at 8:22-28.

Similarly, with respect to PEP 28, the specification states:

         The PEP 28 is a logical element that can be physically housed in another packet data
         serving node or a gateway device, depending on the service request, such as a wireless
         application protocol (WAP) gateway, instant messaging gateway, email gateway,
         multimedia messaging service gateway, etc. The PEP 28 is responsible for enforcing a
         decision by the service manager 20 and policy decision point 29 to accept or reject the
         service request.

'371 Patent at 8:9-16.

These passages are directed to the preferred embodiment in the patent specification . Defendant has not
identified other statements showing that the patent applicant intended to limit the scope of the claims as
coextensive with the preferred embodiment. This includes as to the location where policies can be stored,
and the slightly different claim terms "policy decider" and "policy enforcer" as opposed to "PEP" or "PDP."
The Federal Circuit "expressly reject[s] the contention that if a patent describes only a single embodiment,
the claims of the patent must be construed as being limited to that embodiment." Hill-Rom Servs., Inc. v.
Stryker Corp., 755 F.3d 1367, 1371 (Fed. Cir. 2014) (quoting Liebel-Flarsheim Co. v. Medrad, Inc., 358
                                                                                                Page 10 of 21
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES - GENERAL

 Case No.    SA CV18-01519 JAK (PLAx)                                        Date    November 1, 2019
 Title       Kajeet, Inc. v. Qustodio, LLC

F.3d 898, 904 (Fed. Cir. 2004)). Moreover, Defendant has not identified a lexicographic definition in the
specification or shown through the intrinsic record that the patent applicant intended to limit claim scope
to policies stored remotely. The word "policy" is commonly-used and understood , and there is no evidence
here that a person of ordinary skill in the art at the time of the invention would have interpreted the term
as limited to remote storage of policies.

Aside from the preferred embod iment, Defendant refers to a passage in the specification that explains
the types of devices that might be used with "wallets." The specification states: "the device could be a
PDA, a photocopier, a game, a computer, a network device, a bicycle, or any type of device that one
could imagine that is capable of being remotely controlled by logical rules." '371 Patent at 5:64-67
(emphasis added). The concept of "wallets" does not appear in the independent asserted claims, and the
patent specification separately states: "Feature management can be implemented with or without
wallets, but is illustrated herein with wallets to provide a more thorough explanation of how feature
management works." Id. at 3:66-4:2 (emphasis added ). In addition, this is the only place in the patent
specification where the term "remote[ ]" is used. It does not refer to the policies themselves or their
locations, but to a more general statement of "remote[] control[ ] by logical rules." It is insufficient to
support the conclusion that some portion of the claimed policies in Claim 1 of the '371 Patent and Claim
1 of the '612 Patent must always be stored remotely.

The same shortcomings are present for the second portion of Defendant's proposal for these two policy
terms, i.e., that the policies cannot be accessed by the computing device . Once again, Defendant has
not identified "words of manifest exclusion or restriction" that support restricting the meaning of any of
the "policy" terms to include this limitation . See Hit-Rom, 358 F.3d at 904. Defendant does refer to a
passage of the prosecution history of the '559 Patent. However, the statements made in the prosecution
history were directly related to claim limitations that appeared in proposed claim 1 of the application that
led to the '559 Patent. See FAC, Ex. H (Dkt. 57-8, '559 Patent Prosecution History, October 17, 2013
Reply to Office Action) at 1O; see a/so id. at 2 (Proposed Claim 1, including limitation that "the requested
communication be[ ] enabled or disabled without storing 3ccessing the one or more policies .QY. ei:. the
computing device ."). Neither Claim 1 of the '371 Patent nor Claim 1 of the '612 Patent includes the
limitation "without accessing the one or more policies on the computing device." Further, Defendant has
not otherwise shown that these claim phrases should be limited to include this requirement.

                       c)     Extrinsic Record

Both parties refer to extrinsic evidence, including statements made by their experts, to support their
arguments that at least some, if not all , policies must be stored remotely from the computing device.
Defendant also argues that Plaintiff should be judicially estopped from arguing its broader proposed
constructions based on its earlier statements opposing Defendant's original motion to dismiss pursuant
to 35 U.S.C. § 101 . At the hearing, Plaintiff emphasized that the experts of both parties have offered
opinions that at least some policies are stored remotely.

Having considered the extrinsic evidence and additional arguments, they are not found probative in
determining the meaning of the "policy" terms as they are used in Claim 1 of the '371 Patent and Claim
1 of the '612 Patent. Defendant's expert refers back to an analysis of the intrinsic evidence itself and
does not provide a fact-based analysis of the meaning of these terms. See Teva Pharms. USA, Inc v.
Sandoz, Inc., 789 F.3d 1335, 1342 (Fed. Cir. 2015) (" Teva If') ("Experts may explain terms of art and the
                                                                                               Page 11 of 21
                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA


                                          CIVIL MINUTES - GENERAL

    Case No.       SA CV18-01519 JAK (PLAx)                                      Date    November 1, 2019
    Title          Kajeet, Inc. v. Qustodio, LLC

state of the art at any given time, . . . they cannot be used to prove the legal construction of a writing.");
see, e.g., Declaration of James Geier in Support of Defendant's Claim Construction Brief ("Geier Deel."),
Dkt. 70-1   ,r,r
               72-77 (providing opinions regarding the term "policy decider" by reference to the claim
language, specification, and prosecution history).

Knutson , who is Plaintiffs expert, also relies on an analysis of the intrinsic record. For example, he states
that "the Patents-in-Suit expressly define storage location(s) of the policy within different claimed
embodiments, whether the policy may be stored at the server or at both the server and device." Id. ,i 36
(citing claims of '559 Patent); see also id. ,i 40 (same statements as to Claim 1 of the '371 Patent).
Declaration of Charles D. Knutson in Support of Plaintiff's Opening Claim Construction Brief, "Knutson
Claim Construction Deel.," Dkt. 69-12 ,i 34; see also id. ,i 38 (same as to Claim 1 of the '371 Patent).
Knutson then opines in broader terms that "no statements within the intrinsic record operate to disavow
claim scope and limit the claims to encompassing only a component arrangement shown or described in
a particular or preferred embodiment." Id. ,i 56. In his declaration in support of Plaintiffs opening claim
construction brief, Knutson does not state a basis for his purported opinion that there must be at least
some policies stored remotely. Instead, those opinions were provided in his declaration in support of
Plaintiffs opposition to Defendant's first motion to dismiss. However, their basis was only Knutson's
interpretation of the claim language itself. See, e.g. Declaration of Charles D. Knutson in support of
Plaintiffs opposition to Defendant's Motion to Dismiss. "Knutson Deel.," Dkt. 43-7 ,i,i 21 ('The
requirement for remote policy storing is implicit in claim 1 of the '371 Patent"), 23 ("The requ irements for
remote policy storing .. . are included within the limitations of claim 1 of the '612 Patent").5

For these reasons, the positions advanced by the competing experts, which are based on their
interpretations of the language of the patent, are not persuasive. Further, under the present
circumstances, and given that claim construction is an issue of law, it is unnecessary to address in this
section Defendant's arguments regarding Plaintiff's shifting interpretations of the claims. However, they
are addressed below in connection with the discussion of Defendant's Motion to Dismiss pursuant to 35
U.S.C. § 101.

                           d)      Conclusion

Neither party has shown that the "policy" terms as they are used in Claim 1 of the '371 Patent or Claim 1
of the '612 Patent require that policies must be stored remotely from the claimed computing device. The
terms "store a policy" and "access one or more policies" are not construed .

                    2.     Other Disputed Claim Terms in the '371 and '612 Patents

The parties have other disputes as to claim construction disputes for other terms that appear in the '371
and '612 Patents. However, those disputed terms need not be construed at this time, based on the
analysis and determination stated below, in which certain claims of the '371 and '612 Patents are deemed

5 Defendant previously challenged the timing of Plaintiffs disclosure of the Knutson Declaration in support of its
claim construction positions. Dkt. 71. For that reason, a determination of whether the challenged materials would
be considered was reserved. Dkt. 74. As to the specific paragraphs of the Knutson Declaration considered in this
section of the Order and other evidence challenged by Plaintiff and addressed here, exclusion is not warranted.
Therefore, Defendant's request as to these portions is DENIED. The remainder of Defendant's challenge is MOOT.
                                                                                                    Page 12 of 21
                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES - GENERAL

 Case No.     SA CV18-01519 JAK (PLAx)                                        Date    November 1, 2019
 Title        Kajeet, Inc. v. Qustodio, LLC

invalid under 35 U.S.C. § 101 .

                3.     "policy" and "decision" Terms in '559 Patent. Claim 27

     Term                               Plaintiff's Construction        Defendant's Construction
     "a policy stored at the server"    no construction is necessary    "A rule that is only stored
     ('559 Patent, Claim 27)                                            remotely from the computing
                                                                        device at the server, which
                                                                        cannot be accessed by the
                                                                        computing device"

     "enforc[e/ing] the decision"       no construction is necessary    "enforce[e/ing] the decision
     ('559 Patent, Claim 27)                                            remotely from the computing
                                                                        device"


Claim 27 of the '559 Patent includes the terms "a policy stored at the server" and "enforcing the decision ."
It states:

         27.   A method for controlling a computing device configured to execute a function using
         a communication network managed by a service provider, the method comprising:
               sending to a server a request to commun icate with a remote computing device
                       over the commun ication network;
               receiving in real-time from the server a decision granting or denying the request,
                       the decision being based on a policy stored at the server and
                       configured by an administrator; and
               enforcing the decision by enabling a communication with the remote
                       computing device over the communication network when the decision
                       grants the request and by disabling the communication when the decision
                       denies the request, the commun ication being enabled or disabled without
                       storing the policy on the computing device.

'559 Patent, Claim 27 (emphasis added). The requirement that both storing a policy and enforcing a
decision occur remotely is apparent from the express claim language. Defendant's proposed
constructions would be redundant of that language as to this claim .

Because the parties cannot reasonably dispute the plain claim language that shows that the claimed
policy and claimed enforcement step in Claim 27 of the '559 Patent occur remote from the computing
device, no further construction of these claim terms is necessary.

                4.     "units of value" ('559 Patent, Claim 30}

         Plaintiff's Construction                      Defendant's Construction
         no construction is necessary                  "an indicator of worth, cost, or charge
                                                       associated with a limited resource, such as

                                                                                               Page 13 of 21
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES - GENERAL

 Case No.     SA CV18-01519 JAK (PLAx)                                         Date    November 1, 2019
 Title         Kajeet, Inc. v. Qustodio, LLC

                                                        real or virtual currency, service, units,
                                                        credits, or airtime, that is associated with
                                                        and transferrable between at least two
                                                        wallets"


The claim term "units of value" appears in dependent claims of the Asserted Patents. For example, Claim
3 of the '371 Patent states:

         3. The system of claim 1, wherein the one or more policies comprises a limit on units of
         value that can be used to perform the one or more functions, wherein the decision denies
         the request when performing the function causes the limit to be exceeded.

'371 Patent, Claim 3; see a/so '612 Patent, Claim 4 ("[t]he system of claim 1, w herein the context
comprises one or more units of value associated with a charge for the use of the function"); '559 Patent,
Claim 1 ("[t]he computing device of claim 27, further comprising one of decrementing a charge of units of
value from an account associated with the computing device, determining a balance of units of value in
the account, determining a status of the account, or implementing the request when the decision grants
the request").

Plaintiff argues that Defendant's proposed construction would limit the meaning of the term solely to the
specific examples provided in the specification. Dkt. 69 at 22. Plaintiff also argues that Defendant's
proposal would improperly require a "unit of value" to be "associated with and transferrable between at
least two wallets." Id. at 22-23.

One passage of the specification states: "It should be noted that although the term 'funds' is used herein
to refer to the value stored in or charged to a wallet, an electronic wallet could also be used to store and
spend almost any type of unit of value, whether money, credits, or some other indicator." '371 Patent at
4 :51-55 (emphasis added).

Another passage of the specification states:

         In the context of a pre-paid phone, a wallet would typically include a balance that
         corresponds to some amount of United States Dollars deposited with the service provider.
         In other contexts, as noted above, a wallet could be designed to hold any unit of value in
         place of dollars, including other currency types, service units, assets, or even something
         completely made up that only has value in some limited context, like virtual money in a
         multiplayer, on-line, role playing game.

Id. at 7:36-44 (emphasis added).

Although these passages appear to be generally consistent with the first portion of Defendant's proposed
construction ("an indicator of worth, cost, or charge associated with a limited resource, such as real or
virtual currency, service, units, cred its, or airtime"), Plaintiff notes the general references to "some other
indicator" and expresses concern that this portion of Defendant's proposal is limiting. Defendant argues
that its proposal is intended to distinguish units of value from "arbitrary limits on usage," and refers to
                                                                                                 Page 14 of 21
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES - GENERAL

 Case No.      SA CV18-01519 JAK (PLAx)                                          Date    November 1, 2019
 Title         Kajeet, Inc. v. Qustodio, LLC

"ringtones and/or games" as examples that should not constitute "units of value ." Dkt. 70 at 22.

The parties' arguments do not make clear whether Plaintiff would assert that a "ringtone and/or game"
could be considered a unit of value. Based on the plain meaning of the term in the context of the
surround ing claim language, which requires that "units of value that can be used to perform the one or
more functions" or "units of value associated with a charge," it does not appear that Defendant's
counter-example would be covered by the plain language of the claims themselves. Defendant does not
provide a basis for the following portion of its proposal , i.e. , "associated with a limited resource."

 With respect to wallets, the patent specification states:

         In the context of the present invention, a wallet is like an electronic account that has
         certain added features that accounts do not have and which can be used in additional
         ways that accounts are not used. A wallet can also be a singular item that includes a
         number of control features or a collection of items, each having their own control features,
         which operate in conjunction or cooperate with one another to achieve the same purpose
         as a singular item.

'371 Patent at 3:54-61 (emphasis added).

The specification then states:

         Feature management can be implemented with or without wallets, but is illustrated
         herein with wallets to provide a more thorough explanation of how feature management
         works. Some of the features of a wallet that are added to an account include how money
         is entered into the wallet, who holds or has access to the wallet, the rules that apply to
         how each wallet can be used for different services, and the hierarchical use of the wallets
         for each service .

Id. at 3:66-4:6 (emphasis added ).

Funds and units of value are described in the specification in the context of wallets. See id. at 4:51-55,
7:36-44. However, the term "wallet" does not appear in the relevant asserted claims. Construing the term
"unit of value" to include the undefined term "wallet" could create further complexity as to the meaning of
the term rather than simplifying its meaning for a juror. Thus, the term "wallet" would require further
definition.

In addition, Claim 30 of the '559 Patent independently refers to the concept of "an account associated
with the computing device." Defendant has not shown that the other claims should be limited by requiring
similar limitations related to an account or "wallet" to be implicitly present in the claim term "unit of value."

Similarly, the portions of the specification referring to "unit[s] of value" do not show that the patent
applicant specifically intended that a fund or a unit of value is limited such that it must always be
associated with and/or transferable between two wallets. Defendants cite to a portion of the patent
specification that states: "some of the key features of wallets in the context of the present invention are:
.. . (2) that each device requ ires at least two wallets to be associated with it, at least one user wallet and
                                                                                                   Page 15 of 21
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES - GENERAL

 Case No.       SA CV18-01519 JAK (PLAx)                                       Date    November 1, 2019
 Title          Kajeet, Inc. v. Qustodio, LLC

at least one administrator wallet." '371 Patent at 15:13-18. Defendant, however, does not suggest that
the other three "features" in this numbered list in the specification should also be incorporated into the
meaning of the term "units of value ." Nor does Defendant otherwise show that lexicography or disclaimer
support placing this narrowing limitation on the meaning of the term "units of value."

Based on a review of the arguments advanced by the parties, Defendant has not shown that a juror would
be unable to understand the meaning of the non-technical term "unit of value" or that the meaning should
otherwise be limited based on the intrinsic record. For these reasons, the term is not construed .

         C.       Defendant's Motion to Dismiss Under 35 U.S.C. § 101

The February 28, 2019 Order granted Defendant's motion to dismiss the initial complaint, but permitted
Plaintiff to file an amended one. Based on arguments presented by Plaintiff in opposing Defendant's
motion to dismiss that were not included in the initial complaint, the Order also determined that it would
not be futile to permit Plaintiff to file an amended complaint. As stated in the February 28, 2019 Order:

         Plaintiff disputes this characterization of the claims and asserts that they instead are
         "directed to systems and methods for effecting policy-based controls over communication
         devices." Dkt. 43 at 13. Plaintiff then argues that,

                  these claims require remote storage of usage policies which are thereby
                  less vulnerable to manipulation by the user of the device(s) being managed
                  while still accommodating real-time, continuous control during device
                  usage, thereby improving the functionality of the computer-based systems
                  through improved security, effectiveness, and robustness of the control
                  accommodated.

         Id. at 6 . . . .

         Plaintiff's position regarding the nature of the claims is premised on the assertion that each
         of the asserted claims requires, and there is a technological improvement created by,
         policies for managing computing devices that are stored separately from the computing
         devices. Plaintiff relies on the claim language itself to support its argument that the claims
         recite policies for managing computing devices that are stored remotely from the
         computing devices. Plaintiff's principal, cited support for the assertion that this
         arrangement creates a technological improvement, however, does not come from the
         intrinsic record of the Asserted Patents or from the Complaint. Instead it is based more on
         the Declaration of Charles D. Knutson submitted in support of Plaintiff's opposition to
         Defendant's Motion to Dismiss. Knutson Deel., Dkt. 43-7        ,m     18, 20-23. The Knutson
         Declaration states, for example, that "the remote storage of usage policies . . . are thereby
         less vulnerable to man ipulation by the device user, at the same time accommodating real-
         time, continuous control concurrent with device usage, which improved the functionality of
         computer-based systems through improved security, effectiveness, and robustness of
         control." Id. ,r 20. Plaintiff relies on the Knutson Declaration and similar arguments to
         support its position under Alice step two. Dkt. 43 at 24.

                                                                                                 Page 16 of 21
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES - GENERAL

 Case No.      SA CV18-01519 JAK (PLAx)                                        Date   November 1, 2019
 Title         Kajeet, Inc. v. Qustodio, LLC

Dkt. 56 at 5-6.

Many of the parties' current arguments with respect to whether the FAC plausibly alleges claims that
satisfy 35 U.S.C. § 101 were presented in the briefing or at the hearing on the motion to dismiss the initial
complaint. Each party includes statements in its current briefing that are the same or substantially the
same as those made in its previous briefing. Compare Dkt. 37 at 7-8 with Dkt. 62 at 9-10 (Defendant's
previous and current memoranda in support of motion to dismiss, using almost verbatim language to
present some of Defendant's arguments with respect to Alice step one); compare Dkt. 37 at 10-13 with
Dkt. 62 at 12-15 (Defendant's previous and current memoranda in support of motion to dismiss, using
substantially same chart purporting to apply language of claims to pre-existing practice of an adult
enforcing decision to permit access to content); compare Dkt. 46 at 6 with Dkt. 62 at 11 (Defendant's
previous memorandum in reply and current memorandum in support of motion to dismiss, using different
language, but drawing the same comparison between the claims in the asserted patents and the claims
analyzed by the Federal Circuit in Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F .3d
1341, 1345 (Fed. Cir. 2016) to argue the claims are drawn to an abstract idea); compare Dkt. 43 at 15-
16 with Dkt. 64 at 13-14 (Plaintiff's previous and current memoranda in opposition to motion to dismiss,
using substantially similar language to describe the Federal Circuit decisions in Enfish, LLC v. Microsoft
Corp., 822 F.3d 1327, 1339 (Fed. Cir. 2016) and Visual Memory LLC v. NVIDIA Corp., 867 F.3d 1253
(Fed. Cir. 2017)).

Notwithstanding this overlap, the February 28, 2019 Order was issued before the parties had filed their
claim construction briefs and determinations were reached regarding the scope of disputed terms.
Although these claim construction determinations are matters outside of the pleadings, because claim
construction is a question of law, Markman v. Westview Instruments, Inc. 52 F.3d 967, 970-71 (Fed. Cir.
1995), other district courts have concluded that it is permissible to "take notice of and rely on [a] claim
construction opinion" without converting a motion under Fed. R. Civ. P. 12(c) for judgment on the
pleadings into one for summary judgment. Intellectual Ventures I LLC v. AT&T Mobility LLC, 235 F. Supp.
3d 577, 588 (D. Del. 2016). On the record presented here, this same principle applies in assessing
Defendant's) motion under Fed. R. Civ. P. 12(b)(6) to dismiss certain claims.

                  1.    Claim 1 of the '371 Patent and Claim 1 of the '612 Patent

                        a)      Alice Step One

As determined in this Order, Claim 1 of the '371 Patent and Claim 1 of the '612 Patent do not require a
"remote" relationship of policies compared to the claimed computing device . Those determinations
undermine statements that Plaintiff made, and on which the February 28, 2019 Order relied, in the context
of the parties' dispute under 35 U.S.C. § 101.

Plaintiff makes similar statements about remote policies in support of its opposition to the current § 101
Motion. Plaintiff states:

         By virtue of storing policies remotely from the controlled device, they are inaccessible to
         the controlled device for manipulation or deletion , thereby improving system effectiveness.
         Dkt. 57 [FAC] at ffll 40, 56, 73 .. .. [Defendant] cannot controvert that the claims at issue
         capture the specific architecture in which policies are stored remotely from the computing
                                                                                                Page 17 of 21
                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES - GENERAL

 Case No.     SA CV18-01519 JAK (PLAx)                                        Date   November 1, 2019
 Title         Kajeet, Inc. v. Qustodio, LLC

         device being controlled.

Dkt. 64 at 2-3.

Remote policy storage is critical and central to the argument in the Opposition to support Plaintiff's patent
eligibility arguments at Alice Step One. See id. at 4-5 ("The asserted claims require remote storage of
usage policies which are thereby less vulnerable to manipulation by the user of the device(s) being
managed while still accommodating real-time, continuous control during device usage."), 13 ('The claims
are addressed to specific solutions in which the policies applied are stored remotely and are, therefore,
inaccessible by the controlled device . . . These limitations capture the distributed architecture scheme
resulting in improved effectiveness of the claimed systems."), 15 ("[S]ystems which require no
communication to a remote component storing usage policies cannot be within the scope of the
challenged claims.").

Claim 1 of the '371 Patent and Claim 1 of the '612 Patent, as construed, do not reflect that the claimed
policies must necessarily be stored or accessed remotely from the managed computing device. For this
reason, the allegations in the FAC and Plaintiff's arguments regarding remote policy storage and the
distributed architecture scheme purportedly created by that remote policy storage, are irrelevant to the
patent eligibility inquiry as to those claims. Plaintiff does not present any independent arguments
sufficient to support the conclusion that these claims are directed to a technological improvement, as
opposed to an abstract idea, at Alice Step One. According to the FAC and the attached Knutson
Declaration, local storage of policies at the computing device being managed are more "vulnerable to
manipulation by the device user." Dkt. 43-7 ,r 20. Because the claims as construed would permit local
storage of policies, Plaintiff's arguments that the claims are directed to a technological improvement are
without force.

At the hearing, Plaintiff agreed that, if Claim 1 of the '371 Patent and Claim 1 of the '612 Patent were
interpreted in a manner that remote policy storage was not required , the claims would be problematic.
Plaintiff emphasized its position that the terms should be construed to require at least some remote
storage of policies. Plaintiff asserted that, as long as there is some remote storage of policies, even if
some policies may also be stored on a computer itself, technological benefits still flow from the claimed
systems. Because the claims have not been construed as Plaintiff proposed , these arguments are not
persuasive. However, even if Plaintiff's claim construction position were adopted, Plaintiff still could not
show that claims broad enough to cover the storage of policies both locally and remotely would lead to a
technological improvement rendering the claims non-abstract at Alice Step One. The emphasis by
Plaintiff and Knutson on benefits to the security of the policies would be without force.

Considering these claims as a whole, particularly the lack of limitations on the location of policies, their
focus is on systems for managing access to functions based on policies, without regard to where the
policies are stored. Therefore, the claims are directed to using policies to generate and enforce decisions
in one or more computing devices, i.e., the abstract idea of allowing/disallowing functions based on
policies. These are abstract concepts.




                                                                                               Page 18 of 21
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES - GENERAL

 Case No.     SA CV18-01519 JAK (PLAx)                                           Date    November 1, 2019
 Title        Kajeet, Inc. v. Qustodio, LLC

                        b)      Alice Step Two

At Alice Step Two, Plaintiff again argues that "[t]he component arrangement required by the challenged
claims using remote policy storage in the context of feature management of a computing device was not
well-known, routine, or conventional." Dkt. 64 at 19; see a/so id. at 21 ("Here, the challenged claims
similarly require that the policies be stored remotely from the controlled device and with no less specificity
[than] provided in the claims of BASCOM."). As noted, the claim construction determined that remote
policy storage is not a required limitation of Claim 1 of the '371 Patent or Claim 1 of the '612 Patent.
Therefore, Plaintiff's stated basis for patent eligibility at Alice Step Two in which it refers to the particular
arrangement of claim elements to create a "distributed architecture," is again without force.

The FAC does not otherwise allege that the individual claim elements represent anything other than well-
understood, routine, and conventional computer components. As also noted, Plaintiff's expert has
expressed familiarity with the terms "policy deciders" and "policy enforcers" outside the context of the
Asserted Patents and specifically Claim 1 of the '371 Patent. Knutson Deel., Dkt. 69-12              ,m
                                                                                                      43, 51.
Similarly, Plaintiff does not argue that the switch or node recited in Claim 1 of the '371 Patent is anything
more than a routine and conventional component. Nor does Plaintiff argue that the elements of Claim 1
of the '612 Patent require execution on unconventional computer components.

For the foregoing reasons, these claims as construed fail to satisfy the requirements of Alice Step Two.

                        c)      Representative Claims

In support of the § 101 Motion, Defendant argued that Claim 1 of the '371 Patent and Claim 1 of the '612
Patent are representative of each of the other respective claims in each of these patents. In an ex parte
application filed after the hearing on the Motion, Defendant identified the asserted claims for the '371 and
'612 Patents: '371 Patent, Claims 1-3, 5-8, and 12; and '612 Patent, Claims 1-6 and 8-12. Dkt. 96 at 1.
Therefore, only these asserted claims are considered for purposes of a representative claim patent
eligibility analysis.

Regarding the asserted dependent claims of the '371 Patent that depend from Claim 1, they generally
refer to defining the type of computing device and its associated accounts (Claims 2, 7, 12), the type of
policies and their accessibility (Claims 3, 6, 8), the type of functions (Claim 5), and the type of actions
(Claim 12). As to the asserted dependent claims of the '612 Patent, they generally refer to defining further
the groups and policies and their accessibility (Claim 2, 5, 6, 8, 9, 10, 11 ), the type of functions (Claim 3,
10), the context (Claim 4 ), and the data indicative of the action (Claim 12). Thus, these dependent claims
refer to components that are still linked to the abstract idea presented by the independent claims. In
addition, Plaintiff does not assert that any of the additional recited elements have distinctive significance
on another basis, e.g., that they are not well-understood or routine components. See, e.g., Berkheimer,
881 F.3d at 1365; Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat. Ass'n, 776 F.3d
1343, 1348 (Fed. Cir. 2014 ). Although the dependent claims narrow the independent claims, Plaintiff has
not made a sufficient showing that these narrowing limitations support patent-eligibility separate from the
limitations of the independent claims.



                                                                                                   Page 19 of 21
                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES - GENERAL

 Case No.       SA CV18-01519 JAK (PLAx)                                        Date   November 1, 2019
 Title          Kajeet, Inc. v. Qustodio, LLC


Based on these determinations and the allegations presented in the FAC, Claims 1-3, 5-8, and 12 of the
'371 Patent and Claims 1-6 and 8-12 of the '612 Patent fail to satisfy the requirements of 35 U.S.C. §
101. Based on the claim constructions in this Order, as well as the previous assertions made in the FAC,
leave to amend the FAC with respect to these claims would be futile. Therefore, Defendant's§ 101 Motion
is GRANTED with prejudice as to these claims and DENIED as to all other claims of the '371 and '612
Patents, none of which has been presented as a basis for the patent infringement causes of action in this
action . The claims in the FAC as relating to Claims 1-3, 5-8, and 12 of the '371 Patent and Claims 1-6
and 8-1 2 of the '612 Patent are DISMISSED WITH PREJUDICE.

                  2.      Claim 27 of the '559 Patent

With respect to Claim 27 of the '559 Patent, the plain claim language supports the conclusion that the
claims are limited to circumstances where policies are stored remotely. The analysis in the February 28,
2019 Order is incorporated by this reference as it relates to Claim 27 of the '559 Patent. The FAC adds
allegations consistent with evidence that Plaintiff previously attempted to submit in support of its
opposition to the motion to dismiss the original complaint, but w hich was not included as part of the
original complaint itself. The new allegations of the FAC plausibly allege that this claim is at least drawn
to a non-conventional arrangement of claim elements. This includes the requirement of the claim as to
remote storage of policies on a server and the remote, real-time receipt and enforcement of decisions
based on those policies through a communications network.

Defendant's arguments in the§ 101 Motion, includ ing those that are repeated from its earlier motion to
dismiss, are unpersuasive as to this claim. See Bascom, 827 F.3d at 1345 (Fed . Cir. 2016); see a/so
Gel/spin Soft, Inc. v. fltbit, Inc., No. 2018-1 817, 2019 WL 2588278, at *8 (Fed. Cir. June 25, 2019) ("While
we do not read Aatrix to say that any allegation about inventiveness, wholly divorced from the claims or
the specification, defeats a motion to dismiss, plausible and specific factual allegations that aspects of
the claims are inventive are sufficient.").

For these reasons, Defendant's § 101 Motion is DENIED without prejudice to a later challenge to this
claim and the other claims of the '559 Patent based upon a factual record.

IV.       Conc lusion

For the reasons stated in this Order, the§ 101 Motion is GRANTED-IN-PART w ith prejudice as to Claims
1-3, 5-8, and 12 of the '371 Patent and Claims 1-6 and 8-1 2 of the '612 Patent, and the claims advanced
in the FAC for infringement as it relates to these claims in the '371 Patent and '612 Patent are DISMISSED
WITH PREJUDICE. The§ 101 Motion is DENIED-IN-PART as to the claims of the '559 Patent.

The following constructions with respect to the '559 Patent shall govern this case.


         Term                                            Court's Construction
         "a policy stored at the server" ('559 Patent,   No construction
         Claim 27)

                                                                                               Page 20 of 21
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES - GENERAL

Case No.       SA CV18-01519 JAK (PLAx)                                         Date   November 1, 2019
Title          Kajeet, Inc. v. Qustodio, LLC

        "enforce[e/ing] the decision" ('559 Patent,   No construction
        Clam 27)


        "units of value" ('559 Patent, Claim 30)      No construction




IT IS SO ORDERED.




                                                             Initials of Preparer    ak
                                                                                    ---------




                                                                                               Page 21 of 21
